Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 7/28/21.  Claims 1-3, 7, 9 and 11-14 are pending. Claims 4-6, 8, 10, 15 and 16 have been canceled. The present application is being examined under the pre-AIA  first to invent provisions. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall panel comprising a water-resistant barrier must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claims 1-3, 7, 9 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There is an inadequate written description for a wall panel comprising a water-resistant barrier.  
Applicant recites that support may be found in paragraphs [0008] and [00038] of the specification.  
	The examiner respectfully disagrees.  First, the paragraphs of the instant speciation have not been numbered.  The examiner has reminded Applicant several times throughout the prosecution history that since the paragraphs have not been numbered reference to the specification should be made by page and line number, NOT paragraph number.  
	It appears that Applicant is referring to paragraphs [0008] and [0038] of Patent Application Publication 2018/0187420.
	Paragraph [0008] recites “The invention functions as a structural element of the building, a water-resistive barrier, an This does not support the wall panel comprising a water-resistant barrier as a component thereof.  It only indicates that the panel as a whole function as a water-resistant barrier.
	Paragraph [0038] recites “The seams 22 between the respective panels and trim pieces are sealed with a sealing compound, such as Laticrete.RTM. Air and Water Barrier”. This also does not support a wall panel comprising a water-resistant barrier as component thereof.  Rather, it supports a water barrier applied to seams between adjacent panels.

Claims 1-3, 7, 9 and 11-14 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of the wall panel of claim 1 comprising a water-resistant barrier are not clear and the specification does not provide adequate guidance such that one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear if the water-resistant barrier is a separate component of the panel of the claims or if applicant is attempting to recite that the panel functions as a water-resistant barrier.

Claims 1, 3, 7, 9 and 11-14, as best understood, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,240,691 to Holzkaemper et al.

 With respect to claims 1 and 14 strips 4 and fiberglass 6 are configured to be the principal load carrying members of the cementitious layer.  As best understood and previous agreed upon, the load applicant is referencing is the weight of the panel itself and possibly the veneer layer intended to be affixed thereto. The entire purpose of adding reinforcing materials to cementatious products is that cementatious products while notoriously strong in compression are extremely weak in tension.  Reinforcing is added to be the principal-load carrying member of tensile and bending loads to prevent cracking and failure.  At column 2, lines 11-13, Holzkaemper recites strips 4 provide support for the facing elements and cementation layer.  Lines 14-17 then recites that fiberglass strands or other conventional strengthening further improve the strength of the cementitious layer.
Holzkaemper fails to specify that the foam provides an insulation factor of greater than or equal to R7 and less than or equal to R21.
Holzkaemper is silent as to the thickness of the foam layer and the resulting R- value.  Polyurethane foam insulation typically has an initial R-value around R-3.6 per  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Also note that while not relied upon for claim 1, paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21 (see rejection of claim 2 below).
With respect to claim 7, any point may be considered an attachment point.  No particular structure is defined for the attachment points.
With respect to claim 11, the first side is configured for attachment to veneer facing elements 5.
With respect to claims 9 and 12-13, the panel is configured to be attached to an underlying fixed structural building component such as a vertical wall of a building [col. 1, ln 65] using known techniques [col. 3, ln. 65] which one of ordinary skill in the art would readily recognize as including using an attachment selected from those listed in claim 9.

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 6,240,691 to Holzkaemper et al. in view of U.S. 2011/0214372 to Mullet at al.

Mullet teaches that at the time of the invention it was known to use two part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives [0041]. Paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21.  The paragraph also mentions a Class A FR rating which is understood to be Fire Rating and as best understood is the equivalent to a “Class I rating”.  Further, the addition of flame retardants to foams to achieve a Class I or Class A rating is known and desirable to reduce flame spread.
It would have been an obvious choice of design at the time of the invention to one having ordinary skill in the art to have selected a two part urethane foam such as that taught at [0049] of Mullet for the inner insulating foam layer of Holzkaemper teaches the broader recitation of polyurethane foam or similar cellular polymeric material [col. 4, lns. 3-5].   It would have been nothing other than the selection of one known urethane pour insulating foam for another without any unexpected or unpredictable results.  In the urethane foam art the addition of a second part is used as a co-reactant to harden/cure the foam.  The three main ways a foam may cure are moisture curing, heat curing or chemical curing caused by a co-reactant.  It would have been obvious to have selected a two-part foam to eliminate the need of applying heat and to speed the cure time as compared to moisture curing. Thus it would have been obvious to a person of ordinary skill in the art to try a two-part foam, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claims 1-3, 7, 9 and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2006/0068188 to Morse et al. in view of U.S. 2011/0214372 to Mullet et al.
Note the embodiments of figures 4A-5B of Morse which provide a panel 500 comprising a fiber reinforced cement layer 502 with a foam insulating inner layer 504 covering the entire back side thereof.  Paragraph [0032] recites that the substrate of the invention may be any fiber-cement composition and incorporates several examples by reference.  With respect to claim 3, at least US 6,030,447, incorporated by reference indicates the reinforcing material may be fiberglass [cl. 13].  As the layer 502 is reinforced with the same material [fiberglass] it is considered to perform the same function of high strength and configured to be the principal load carrying member of the layer.  The load applicant is referencing is the weight of the panel. The entire purpose of adding reinforcing materials to cementatious products is that cementatious products while notoriously strong in compression are extremely weak in tension.  Reinforcing is added to be the principal-load carrying member of tensile and bending loads from the weight of the panel to prevent cracking and failure.  The fiberglass reinforcement of Morse et al. would be the principal load carrying member of the middle layer as the primary loads on the panel when in use would be tensile loads from its own weight.  With respect to claim 14, the cement layer inherently forms a matrix which holds the reinforcing at desired locations and orientation.

Paragraph [0034] recites that foam of the invention may be any of a variety of foams including polyurethanes. Paragraph [0048] indicates that the foam 404 can be poured directly onto the layer 402 to bond thereto without the use of adhesives.  This is considered to meet the chemically bonded limitation of claim 1.
Morse fails to provide the foam insulating inner layer is comprised of a two part rigid urethane pour foam [cl. 2] having a uniform thickness with an insulation factor greater than or equal to R7 and less than or equal to R21.
Mullet teaches that at the time of the invention it was known to use two part rigid urethane foams [0049] to chemically bond to a substrate without the use of adhesives [0041]. Paragraph [0051] of Mullet calls for an R8 insulation factor which falls within the claimed range of R7-R21.
There would have been no unexpected or unpredictable results obtained in providing the claimed two part urethane foam in the claimed R values when considering the teachings of Morse and Mullet.
With respect to claim 7, any point may be considered an attachment point.  No particular structure is defined for the attachment points.
With respect to claim 9, figure 5B of Morse shows a plurality of panels 500 attached to building structure 510.

With respect to claim 11, the first side of layer 402 is capable of having a veneer attached thereto.
With respect to claims 12 and 13, while the embodiment of figure 4b of Morse appears to show the panel fixed on the exterior of the framing there is nothing which precludes it from being attached to the interior as well.  The “configured for” language does nothing other than set for an intended use.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant’s arguments filed 7/28/21 have been considered and are not found persuasive.
The argument that Holzkaemper et al. fails to include a water-resistant barrier is not persuasive.  As noted above, the panel of Holzkaemper is an exterior building panel. The panel as a whole functions as a water-resistant barrier.  However, plywood layer 1 or facing elements 5 could each be considered water-resistant barrier components of the panel.

The examiner has indicated that Holzkaemper provides a wall panel comprised of a reinforcing material in the form of metal support strips 4 and fiberglass strands 6 embedded in a cementitious product 3 layer.
By applicant’s own admission at the top of page 14 of the brief filed 4/29/21 and again on page 12 of the remarks filed 7/28/21, the support strips of Holzkaemper are the principal load carrying member.  With respect to claim 3, the fiberglass 6 is considered a part of the reinforcing material which as best understood provide principal support for weight.  Note claim 3 uses the transitional phrase comprising which is open ended and does not preclude an interpretation of using both the support strips and glass fibers as reinforcing material.
The argument that because Holzkaemper requires support strips in every embodiment it simply cannot be said that Holzkaemper alone renders the claim obvious is not persuasive.   There has been no obviousness reasoning applied to the reinforcing material.  The obviousness part of the rejection under Holzkaemper alone was with respect to the limitation of the insulation factor.
With respect to the comments about compact prosecution and piecemeal examination the examiner notes that changes in rejections have been in large part due to applicant repeatedly changing the claims, which applicant has done yet again. The focus of the claims has repeatedly changed throughout the prosecution history requiring reevaluation of the prior art.  For example, the amendment filed 11/16/20 deleted the requirements of .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT CANFIELD
Primary Examiner
Art Unit 3635

/Robert Canfield/Primary Examiner, Art Unit 3636